Case 2:19-cv-10302-BAF-RSW ECF No. 38 filed 08/19/20        PageID.1060    Page 1 of 9



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

 MARK KOKOSZKI, individually and on
 behalf of all others similarly situated,        Case No. 2:19-cv-10302
                                                 Hon. Bernard A. Friedman
                    Plaintiff,
                                                 Mag. Judge R. Steven Whalen
          v.
 PLAYBOY ENTERPRISES, INC., a
 Delaware corporation,

                    Defendant.

                        FINAL JUDGMENT AND
                 ORDER OF DISMISSAL WITH PREJUDICE

      WHEREAS, a class action is pending before the Court entitled Kokoszki v.

Playboy Enterprises, Inc., No. 2:19-cv-10302-BAF-RSW; and

      WHEREAS, Plaintiff Mark Kokoszki and Defendant Playboy Enterprises,

Inc. have entered into a Class Action Settlement Agreement, which, together with

the exhibits attached thereto, sets forth the terms and conditions for a proposed

settlement and dismissal of the Action with prejudice as to Defendant upon the

terms and conditions set forth therein (the “Settlement Agreement”) (ECF No. 18-

2); and

      WHEREAS, on February 7, 2020, the Court granted Plaintiff’s Motion for

Preliminary Approval of Class Action Settlement, conditionally certifying a Class

pursuant to Fed. R. Civ. P. 23(b)(3) of “all Persons with a Michigan street address

who subscribed to a Playboy Publication to be delivered to a Michigan street
Case 2:19-cv-10302-BAF-RSW ECF No. 38 filed 08/19/20        PageID.1061    Page 2 of 9




address between January 1, 2016 and July 30, 2016, and who did not opt out of

Playboy’s information sharing service.” ECF No. 20 ¶ 9; and

      WHEREAS, the Court has considered the Parties’ Class Action Settlement

Agreement (ECF No. 18-2), as well as Plaintiff’s Motion for Final Approval of the

Settlement Agreement (ECF No. 35), Plaintiff’s Motion for Attorneys’ Fees,

Expenses, And Incentive Award (ECF Nos. 23 & 34), together with all exhibits

thereto, the arguments and authorities presented by the Parties and their counsel at

the Final Approval Hearing held on August 19, 2020, and the record in the Action,

and good cause appearing;

IT IS HEREBY ORDERED, DECREED, AND ADJUDGED AS FOLLOWS:

      1.     Terms and phrases in this Final Judgment shall have the same

meaning as ascribed to them in the Parties’ Class Action Settlement Agreement.

      2.     This Court has jurisdiction over the subject matter of the Action and

over all Parties to the Action, including all Settlement Class members.

      3.     The notice provided to the Settlement Class pursuant to the Settlement

Agreement (ECF No. 18-2), the order granting Preliminary Approval (ECF No.

20), and the order extending the settlement deadlines (ECF No. 32) – including (i)

direct notice to the Settlement Class via U.S. mail and email, based on the

comprehensive Settlement Class List provided by Defendant, and (ii) the creation

of the Settlement Website – fully complied with the requirements of Fed. R. Civ.



                                          2
Case 2:19-cv-10302-BAF-RSW ECF No. 38 filed 08/19/20        PageID.1062    Page 3 of 9




P. 23 and due process, was reasonably calculated under the circumstances to

apprise the Settlement Class of the pendency of the Action, their right to object to

or to exclude themselves from the Settlement Agreement, and their right to appear

at the Final Approval Hearing.

      4.     Six individuals – listed in Exhibit H to the July 30, 2020 Declaration

of Jennifer M. Keough – have submitted timely requests for exclusion and are

therefore excluded from the Settlement Class.

      5.     The Court finds that Defendant properly and timely notified the

appropriate government officials of the Settlement Agreement, pursuant to the

Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715. The Court has

reviewed the substance of Defendant’s notice, and finds that it complied with all

applicable requirements of CAFA. Further, more than ninety (90) days have

elapsed since Defendant provided notice pursuant to CAFA and the Final Approval

Hearing.

      6.     This Court now gives final approval to the Settlement Agreement, and

finds that the Settlement Agreement is fair, reasonable, adequate, and in the best

interests of the Settlement Class. The settlement consideration provided under the

Settlement Agreement constitutes fair value given in exchange for the release of

the Released Claims against the Released Parties. The Court finds that the

consideration to be paid to members of the Settlement Class is reasonable, and in



                                          3
Case 2:19-cv-10302-BAF-RSW ECF No. 38 filed 08/19/20          PageID.1063     Page 4 of 9




the best interests of the Settlement Class Members, considering the total value of

their claims compared to (i) the disputed factual and legal circumstances of the

Action, (ii) affirmative defenses asserted in the Action, and (iii) the potential risks

and likelihood of success of pursuing litigation on the merits. The complex legal

and factual posture of this case, the amount of discovery completed, and the fact

that the Settlement is the result of arm’s-length negotiations between the Parties

support this finding. The Court finds that these facts, in addition to the Court’s

observations throughout the litigation, demonstrate that there was no collusion

present in the reaching of the Settlement Agreement, implicit or otherwise.

      7.     The Court has specifically considered the factors relevant to class

action settlement approval, including:

             (1) the risk of fraud or collusion; (2) the complexity,
             expense and likely duration of the litigation; (3) the
             amount of discovery engaged in by the parties; (4) the
             likelihood of success on the merits; (5) the opinions of
             class counsel and class representatives; (6) the reaction of
             absent class members; and (7) the public interest.

UAW v. Gen. Motors Corp., 497 F.3d 615, 631 (6th Cir. 2007).

      8.     The Court has also considered the factors relevant to class action

settlement approval enumerated in Federal Rule of Civil Procedure 23(e).

      9.     The Court finds that the Class Representative and Class Counsel

adequately represented the Settlement Class for the purposes of litigating this

matter and entering into and implementing the Settlement Agreement.

                                           4
Case 2:19-cv-10302-BAF-RSW ECF No. 38 filed 08/19/20          PageID.1064    Page 5 of 9




      10.    Accordingly, the Settlement is hereby finally approved in all respects.

      11.    The Parties are hereby directed to implement the Settlement

Agreement according to its terms and provisions. The Settlement Agreement is

hereby incorporated into this Final Judgment in full and shall have the full force of

an Order of this Court.

      12.    This Court hereby dismisses the Action, as identified in the Settlement

Agreement, on the merits and with prejudice.

      13.    Upon the Effective Date of this Final Judgment, Plaintiff and each and

every Settlement Class Member who did not opt out of the Settlement Class,

including such individuals’ respective present or past heirs, executors, estates,

administrators, predecessors, successors, assigns, parent companies, subsidiaries,

associates, affiliates, employers, employees, agents, consultants, independent

contractors, insurers, directors, managing directors, officers, partners, principals,

members, attorneys, accountants, financial and other advisors, underwriters,

shareholders, lenders, auditors, investment advisors, legal representatives,

successors in interest, assigns and companies, firms, trusts, and corporations shall

be deemed to have released Defendant, as well as any and all of its respective

present or past heirs, executors, estates, administrators, predecessors, successors,

assigns, parent companies, subsidiaries, licensors, licensees, associates, affiliates,

employers, employees, agents, consultants, independent contractors, insurers,



                                           5
Case 2:19-cv-10302-BAF-RSW ECF No. 38 filed 08/19/20         PageID.1065      Page 6 of 9




directors, managing directors, officers, partners, principals, members, attorneys,

accountants, financial and other advisors, underwriters, shareholders, lenders,

auditors, investment advisors, legal representatives, successors in interest, assigns

and companies, firms, trusts, and corporations from any and all actual, potential,

filed, known or unknown, fixed or contingent, claimed or unclaimed, suspected or

unsuspected, claims, demands, liabilities, rights, causes of action, contracts or

agreements, extra-contractual claims, damages, punitive, exemplary or multiplied

damages, expenses, costs, attorneys’ fees and or obligations (including “Unknown

Claims,” as defined in the Settlement Agreement), whether in law or in equity,

accrued or unaccrued, direct, individual or representative, of every nature and

description whatsoever, whether based on the PPPA or other federal, state, local,

statutory or common law or any other law, rule or regulation, against the Released

Parties, or any of them, arising out of any facts, transactions, events, matters,

occurrences, acts, disclosures, statements, representations, omissions or failures to

act regarding the alleged disclosure of the Settlement Class Members’ magazine

subscription information, including all claims that were brought or could have been

brought in the Action.

      14.    Upon the Effective Date of this Final Judgment, the above release of

claims and the Settlement Agreement will be binding on, and will have res

judicata and preclusive effect on, all pending and future lawsuits or other



                                           6
Case 2:19-cv-10302-BAF-RSW ECF No. 38 filed 08/19/20        PageID.1066    Page 7 of 9




proceedings maintained by or on behalf of Plaintiff and all other Settlement Class

Members and Releasing Parties. All Settlement Class Members are hereby

permanently barred and enjoined from filing, commencing, prosecuting,

intervening in, or participating (as class members or otherwise) in any lawsuit or

other action in any jurisdiction based on or arising out of any of the Released

Claims.

      15.    The Court has also considered Plaintiff’s Motion For Attorneys’ Fees,

Costs, Expenses, And Service Award, as well as the supporting declarations (ECF

Nos. 23-23-3, 34-34-2), and adjudges that the payment of attorneys’ fees, costs,

and expenses in the amount of $1,347,500 is reasonable in light of the multi-factor

test used to evaluate fee awards in the Sixth Circuit. See Ramey v. Cincinnati

Enquirer, Inc., 508 F.2d 1188, 1196 (6th Cir. 1974). This award includes Class

Counsel’s unreimbursed litigation expenses. Such payment shall be made pursuant

to and in the manner provided by the terms of the Settlement Agreement.

      16.    The Court has also considered Plaintiff’s Motion and supporting

declarations for a service award to the Class Representative, Mark Kokoszki. See

ECF No. 23, at 23-24. The Court adjudges that the payment of a service award in

the amount of $5,000 to Mr. Kokoszki to compensate him for his efforts and

commitment on behalf of the Settlement Class, is fair, reasonable, and justified

under the circumstances of this case. Such payment shall be made pursuant to and



                                          7
Case 2:19-cv-10302-BAF-RSW ECF No. 38 filed 08/19/20         PageID.1067    Page 8 of 9




in the manner provided by the terms of the Settlement Agreement.

      17.    All payments made to Settlement Class Members pursuant to the

Settlement Agreement that are not cashed within one-hundred (180) days of

issuance shall be redistributed on a pro rata basis (after first deducting any

necessary settlement administration expenses from such uncashed check funds) to

all Settlement Class Members who cashed checks during the initial distribution,

but only to the extent each Settlement Class Member would receive at least $5.00

in any such secondary distribution and if otherwise feasible. To the extent each

Settlement Class Member would receive less than $5.00 in any such secondary

distribution or if a secondary distribution would be otherwise infeasible, any

uncashed check funds shall revert to the Michigan Bar Association’s Access to

Justice Fund, which the Court approves as an appropriate cy pres recipient. Except

as otherwise set forth in this Order, the Parties shall bear their own costs and

attorneys’ fees.

      18.    The Parties, without further approval from the Court, are hereby

permitted to agree and adopt such amendments, modifications, and expansions of

the Settlement Agreement and its implementing documents (including all exhibits

to the Settlement Agreement) so long as they are consistent in all material respects

with this Final Judgment and do not limit the rights of Settlement Class Members.

      19.    Without affecting the finality of this Final Judgment for purposes of



                                           8
Case 2:19-cv-10302-BAF-RSW ECF No. 38 filed 08/19/20         PageID.1068     Page 9 of 9




appeal, until the Effective Date the Court shall retain jurisdiction over all matters

relating to administration, consummation, enforcement, and interpretation of the

Settlement Agreement.

      20.    This Court hereby directs entry of this Final Judgment pursuant to

Federal Rule of Civil Procedure 54(b) and 58 based upon the Court’s finding that

there is no just reason for delay of enforcement or appeal of this Final Judgment.



IT IS SO ORDERED.



                                           s/Bernard A. Friedman
Dated: August 19, 2020                     Bernard A. Friedman
       Detroit, Michigan                   Senior United States District Judge




                                           9
